Citation Nr: 0936396	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant served on active duty from July 24, 1967, to 
August 1, 1967; and had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Michigan Army National Guard, including a period of ACDUTRA 
from July 8, 1972, to July 22, 1972.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 decision of the 
RO that, in pertinent part, denied service connection for a 
back condition; for bilateral hearing loss; and for PTSD.  
The appellant timely appealed.

Consistent with the appellant's assertions and the record, 
the Board has recharacterized the appeal as encompassing the 
issues on the title page.

In a February 2007 decision, the Board denied service 
connection for each of the appellant's claims.

The appellant appealed the February 2007 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2009 Memorandum Decision, the Court 
vacated the Board decision in part, and remanded the issues 
on the title page to the Board for readjudication.  Judgment 
was entered in March 2009.  Thereafter, the case was returned 
to the Board, consistent with the Court's judgment.

The appeal is REMANDED to the RO.  VA will notify the 
appellant and his attorney when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board notes that the presumptions of soundness and 
aggravation do not apply to periods of ACDUTRA or INACDUTRA.

Residuals of a Back Injury

The appellant contends that he injured his back when he fell 
from a truck in 1972.  An Army National Guard physical 
examination report, dated in January 1976, reflects that the 
appellant had been hospitalized for severe back strain for 
two weeks in 1972 at the Mercy Hospital in Jackson, Michigan.  
He had been treated by Dr. Stolburg, and had remained out of 
work for ten weeks.  He completely recovered and physical 
examination in 1976 and 1980 revealed a normal spine and 
other musculoskeletal systems.  The RO should specifically 
seek the appellant's authorization for release of these 
hospital and treatment records.

VA is obliged to assist a claimant to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

In this case, the appellant's personnel records reflect a 
period of ACDUTRA from July 8, 1972, to July 22, 1972; and 
reflect inactive duty for training (INACDUTRA) for other 
periods in 1972.

If active duty, ACDUTRA, or INACDUTRA is verified for the 
period of the appellant's hospitalization in 1972, the 
appellant should be scheduled for a VA examination to 
determine whether he has residuals of a back injury that 
either had their onset during service or are related to his 
active service-to specifically include a fall off of a truck 
as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2008).

Bilateral Hearing Loss 

The appellant contends that he sustained damage to his 
hearing during active duty from July 24, 1967, to August 1, 
1967, or in Army National Guard service from exposure to 
gunfire without ear plugs.

None of the service treatment records reflects a hearing loss 
disability of either ear for VA compensation purposes, as 
defined by 38 C.F.R. § 3.385 (2008).  Nor do service 
treatment records show any complaints, injury, or trauma 
affecting the appellant's hearing.  The Veteran underwent 
numerous inservice physical examinations from 1961 to 1980 
that included audiometric testing; these did not reveal a 
hearing loss for VA compensation purposes, and the Veteran 
denied having or having had a hearing loss in the Reports of 
Medical History.  

VA treatment records, dated in January 2004, reflect a 
diagnosis of mild sloping to severe sensorineural hearing 
loss in each ear.  At that time the appellant reported a 
gradual hearing loss over many years.  The appellant was 
fitted with a hearing aid in February 2004.

Evidence of a current hearing loss disability-i.e., one 
meeting the requirements of 38 C.F.R. § 3.385-and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical findings.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Under these circumstances, and 
given the likelihood that the appellant had noise exposure 
associated with artillery during active duty from July 24, 
1967, to August 1, 1967, or during Army National Guard 
service, an examination is needed to determine whether the 
appellant's current bilateral hearing loss either had its 
onset during service or is related to active service-to 
specifically include exposure as claimed.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008).

Acquired Psychiatric Disability, to Include
PTSD and an Anxiety Disorder

The appellant contends that he was scheduled for evaluation 
with a PTSD team beginning in August 2004 at the West Palm 
Beach VAMC in Florida.  The claims file does not contain any 
treatment records from that facility dated after August 17, 
2004.

VA is obliged to assist a claimant to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

The post-service treatment records reflect an Axis I 
diagnosis of anxiety disorder, not otherwise specified, in 
August 2004.  To date, the evidence of record does not 
include a diagnosis of PTSD.  The service personnel records 
reveal that the appellant neither had been stationed overseas 
nor had served in combat.  

In January 2002, the appellant reported that his PTSD was due 
to a fall off of a truck during training in 1972, at the same 
time when he injured his back.

In September 2004, the appellant reported that his PTSD and 
anxiety related to the stress of being surrounded by fire 
while on active duty in the Detroit riots.  Judicial notice 
has been taken, and it is conceded that the appellant had 
active duty from July 24, 1967, to August 1, 1967, within the 
period of riots in Detroit, Michigan, and where the Michigan 
National Guard was mobilized.

For any claimed stressor that is credibly supported, the RO 
should arrange for the appellant to undergo VA examination 
for purposes of determining whether any credibly supported 
in-service stressor has resulted in PTSD.  Otherwise, the 
appellant should undergo VA examination for purposes of 
determining whether the appellant has a current psychiatric 
disability other than PTSD that either had its onset during 
the appellant's active duty from July 24, 1967, to August 1, 
1967, or is related to a disease or injury in Army National 
Guard service-to specifically include the fall off of a 
truck during training in 1972, or being surrounded by fire 
during the Detroit riots in July and August 1967.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the appellant, please 
request hospital and treatment records 
that pertain to the claim for service 
connection for residuals of a back injury 
from Dr. Stolburg and Mercy Hospital in 
Jackson, Michigan, for any treatment in 
1972; and associate them with the claims 
folder.  

2.  Obtain the appellant's treatment 
records for residuals of a back injury, 
for hearing loss, and for an acquired 
psychiatric disability to include PTSD 
and an anxiety disorder, from the West 
Palm Beach VAMC in Florida, beginning in 
August 2004; and associate them with the 
claims folder.  

3.  The RO should verify, through the 
appropriate channels, any dates and type 
of service for the period inclusive of 
the appellant's hospitalization in 1972. 

4.  If active duty, ACDUTRA, or INACDUTRA 
is verified for the period inclusive of 
the appellant's hospitalization in 1972, 
the appellant should be afforded a VA 
examination to determine whether he has 
current residuals of a back injury; and 
if so, whether current residuals are at 
least as likely as not (50 percent 
probability or more) the result of a 
disease or injury in Army National Guard 
service-specifically, the fall off of a 
truck in 1972 as reported by the 
appellant.  The examiner should reconcile 
any opinion with the 1976 and 1980 
service physical examination reports 
reflecting that he completely recovered 
from the injury and had a normal spine 
and other musculoskeletal systems.  

The appellant's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the appellant, and the report of 
the examination should note review of the 
claims file.

5.  Afford the appellant a VA audiology 
examination to identify all current 
disability underlying the appellant's 
current complaints of bilateral hearing 
loss; and to obtain information as to the 
current nature and likely etiology of any 
current hearing loss of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the appellant currently has 
hearing loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., has an auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 40 decibels 
or greater; or an auditory threshold for 
at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 
26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  

Based on the examination and review of 
the record, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such hearing loss 
disability of either ear either had its 
onset during the appellant's active duty 
from July 24, 1967, to August 1, 1967, 
or; is the result of a disease or injury 
incurred in Army National Guard service, 
to specifically include claimed acoustic 
trauma therein.  The examiner should 
reconcile any opinion with the service 
treatment records, including findings on 
audiometric testing during periodic 
examinations from 1961 to 1980, and the 
Veteran denying that he had a hearing 
loss over this period.  

The examiner should provide a rationale 
for the opinions.

The appellant's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the appellant, and the 
examination report should note review of 
the file.

6.  The RO should schedule the appellant 
for an examination by a VA psychiatrist 
to determine whether the diagnostic 
criteria for PTSD are met, in accordance 
with 38 C.F.R. § 4.125.  The examiner is 
advised that the stressor described 
above-surrounded by fire while on duty 
in the Detroit riots-has been 
corroborated.

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the appellant's verified stressor(s). 

The examiner should also identify any 
other current psychiatric disability, and 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability had its 
onset during the appellant's active duty 
from July 24, 1967, to August 1, 1967, 
or; is otherwise the result of a disease 
or injury in Army National Guard service, 
to specifically include the fall off of a 
truck during training in 1972 and being 
surrounded by fire while on duty in the 
Detroit riots in July-August, 1967, or 
any other incident reported by the 
appellant. 

The examiner should provide a rationale 
for the opinions.

The appellant's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the appellant, and the 
examination report should note review of 
the file.

7.  After ensuring that the requested 
actions are completed, the RO should re-
adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, 
the RO must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the appellant and his attorney until 
they are notified by the RO; however, the appellant is 
advised that failure to report for any scheduled 
examination(s) may result in the denial of his claim(s).  
38 C.F.R. § 3.655 (2008).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



